Citation Nr: 0003086	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus due to 
acoustic trauma in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active service during the Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A hearing 
was held at the RO before a Hearing Officer in August 1995.  

Several other issues were also in appellate status during the 
course of this appeal.  Entitlement to service connection for 
bilateral hearing loss was partially granted (for left ear 
hearing loss) and the remainder of that issue was withdrawn 
by the appellant at the RO hearing in August 1995 (see 
Transcript, p. 1).  Entitlement to service connection for an 
HTLV-II infection and post-traumatic stress disorder were 
both subsequently granted by the RO before the appeal reached 
the Board.  Only the issue listed on the cover page of this 
decision remains on appeal at the present time.  


FINDING OF FACT

The evidence of record establishes that the appellant 
currently has bilateral tinnitus which is most likely the 
result of combined noise exposure both in service and from 
his civilian, post-service occupation as a machinist.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral tinnitus due 
to acoustic trauma in service is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  On the other hand, a layperson is competent to 
testify as to whether and when he was experiencing a noise, 
such as ringing, in his ears (tinnitus).  

In the present case, the appellant testified that he has 
experienced continuous ringing in both ears since January 
1970 when he was exposed to the acoustic trauma of a howitzer 
blast which unexpectedly fired very close to him.  Additional 
acoustic trauma was reported to have occurred in service 
while driving trucks without wearing any hearing protection 
(see Transcript, pp. 2-3).  He admitted that additional 
acoustic trauma resulted from his post-service employment as 
a machinist, beginning in 1978 (see Transcript, p. 6).  He is 
competent to testify to these facts, as they are matters 
which are within the range of common knowledge or experience.  
Espiritu, 2 Vet. App. at 495.  

In an August 1995 written statement, the appellant's wife 
likewise seems to corroborate his complaints of tinnitus 
since she met him in December 1970.  

Although the appellant initially reported on VA examination 
in November 1993 that his tinnitus was only periodic and had 
existed for the previous 20 years, i.e., only since 1973, he 
later clarified that this was not meant literally; and he 
reaffirmed that his tinnitus has existed since service (see 
VA Form 9, dated in March 1995).  

In July 1998, the Chief of Audiology and Speech Pathology at 
a VA Medical Center examined the appellant's hearing and 
reported that he had constant tinnitus in both ears which was 
"most likely the result of combined noise exposure while in 
the military and from his civilian occupation as a 
machinist."  

To deny the present claim in the face of the aforementioned 
unrebutted and uncontradicted medical opinion, the RO, in 
effect, has substituted its own medical judgment for that of 
a recognized medical authority, a process which the Board 
cannot affirm.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

The appeal is granted.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

